Title: To James Madison from David Humphreys, 11 May 1801 (Abstract)
From: Humphreys, David
To: Madison, James


11 May 1801, Madrid. No. 277. Acknowledges State Department dispatch of 23 Sept. 1800 with its memorials respecting Spanish detention of American seamen captured by French cruisers. Encloses copies of his letters to Spanish government complaining of the practice; stresses the firmness with which he has tried “to induce an immediate order for its suppression.” Mentions case of Draper and Clark, which was “attended with uncommon severity,” and other cases “where the circumstances were less clear” and called for greater caution. Discusses detention of Americans on board British ketch Albanese, crew members of which mutinied and put in at Malaga. Believes he has afforded “all the aid in my power to Citizens of the United States who have been confined in Spain.”
 

   
   RC (DNA: RG 59, DD, Spain, vol. 5). 3 pp.; in a clerk’s hand, signed by Humphreys; docketed by Wagner. Enclosures not found.


